 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 4   Tel.: (415) 616-0466
     Fax: (415) 398-2820
 5   Email: sfinestone@fhlawllp.com
     Email: jhayes@fhlawllp.com
 6   Email: rwitthans@fhlawllp.com
 7   Attorneys for Debtor,
     Evander Frank Kane
 8

 9                           UNITED STATES BANKRUPTCY COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12    In re                                              Case No. 21-50028-SLJ
                                                         Chapter 7
13    EVANDER FRANK KANE,
                                                         STIPULATION TO EXTEND TIME TO
14                                                       ASSUME OR REJECT CONTRACT
      Debtor.
15

16

17            Debtor Evander Kane (“Kane”), Fred Hjelmeset in his capacity as the Chapter 7 Trustee
18   (the “Trustee”) and the San Jose Sharks, LLC (the “SJS” and collectively with Kane and the
19   Trustee, the “Parties”) by and through their respective attorneys of record enter into the
20   following Stipulation to Extend Time to Assume or Reject Contract (the “Stipulation”):
21            Whereas, the Debtor filed the instant bankruptcy case on January 9, 2021;
22            Whereas, the Trustee is the duly appointed trustee in this matter;
23            Whereas, SJS was and remains Debtor’s employer pursuant to a contract entered into on
24   or about May 18, 2018 (the “Contract”);
25            Whereas, as part of his bankruptcy filing, Debtor filed Schedule G, which lists executory
26   contracts and unexpired leases, and Debtor included the Contract on Schedule G; and,
27            The Parties wish to extend the time to assume or reject the Contract and stipulate as
28   follows:
     STIP TO EXTEND TIME                                                                                  1

 Case: 21-50028         Doc# 50     Filed: 03/08/21     Entered: 03/08/21 16:49:10        Page 1 of 2
 1          1.      The deadline to assume or reject the Contract is extended for 90 days, to and

 2   including June 7, 2021.

 3          2.      This Stipulation is not intended as an acknowledgment that the Contract is an

 4   executory contract governed by Bankruptcy Code Section 365, nor that an assumption of the

 5   Contract is required under the Bankruptcy Code for Kane and SJS to continue to comply with the

 6   Contract.

 7          3.      This Stipulation is without prejudice to some or all of the parties further extending

 8   the time to assume or reject the Contract.

 9          4.      The Parties request that the Court enter an order approving this Stipulation.

10    Dated March 8, 2021                         FINESTONE HAYES LLP
11
                                                  /s/ Stephen D. Finestone
12                                                Stephen D. Finestone
                                                  Attorneys Evander Kane
13
     Dated: March 8, 2021                         RINCON LAW LLP
14

15                                                /s/ Gregg S. Kleiner
                                                  Gregg S. Kleiner
16                                                Attorneys for Fred Hjelmeset
17
     Dated: March 8, 2021                         FOLEY & LARDNER LLP
18

19                                                /s/ Michael J. Small
                                                  Michael J. Small
20                                                Lewis Zirogiannis
                                                  Attorneys for San Jose Sharks, LLC
21

22

23

24

25

26
27

28
     STIP TO EXTEND TIME                                                                               2

 Case: 21-50028       Doc# 50      Filed: 03/08/21    Entered: 03/08/21 16:49:10        Page 2 of 2
